NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0097n.06
                           Filed: February 8, 2005

                                           No. 04-5130

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


BAKERSFIELD GRAND CANAL, LLC,                     )
                                                  )
       Appellant,                                 )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
REGAL CINEMAS, INC.,                              )   MIDDLE DISTRICT OF TENNESSEE
                                                  )
       Appellee.                                  )




       Before: SUHRHEINRICH, ROGERS, and COOK, Circuit Judges.


PER CURIAM. Bakersfield Grand Canal, LLC, appeals the district court’s order affirming the

Bankruptcy Court’s grant of summary judgment for Regal Cinemas, Inc., on Grand Canal’s claim

for breach-of-contract damages. After hearing oral argument and reviewing the record, the parties’

briefs, and the applicable law, this court determines that no jurisprudential purpose would be served

by a panel opinion and affirms the district court’s decision for the reasons stated by that court and

the Bankruptcy Court in their respective opinions.